244 Ga. 528 (1979)
260 S.E.2d 905
BRANTON
v.
GULF LIFE EMPLOYEES' FEDERAL CREDIT UNION.
35429.
Supreme Court of Georgia.
Submitted September 21, 1979.
Decided October 23, 1979.
Stanley H. Friedman, for appellant.
C. Grant Washington, for appellee.
PER CURIAM.
This is an appeal from an order sustaining a motion to dismiss an equitable suit for failure to state a claim. The equitable petition was to set aside a default judgment entered against the appellant by the appellee in an action on two notes. The appellant alleged that the signature on one of the notes was a forgery; that an agent of the appellee became part of a scheme between the appellee and appellant's former husband to make her responsible for a debt of her husband; that appellant did not answer the suit because she had been informed through her *529 attorney that the former husband was paying off the debt; and that her failure to answer the suit was not through her negligence but was justifiable under the circumstances and caused in part by the actions of the appellee.
Under the CPA, a pleading should not be dismissed for failure to state a claim unless it appears beyond doubt that the plaintiff can prove no set of facts in support of his claim which would entitle him to relief. Atlanta Assoc. v. Westminster Properties, Inc., 242 Ga. 462 (249 SE2d 252) (1978); Dillingham v. Doctors Clinic, P. A., 236 Ga. 302 (223 SE2d 625) (1976); Cochran v. McCollum, 233 Ga. 104 (210 SE2d 13) (1974). We cannot say as a matter of law that it appears beyond doubt that the appellant has failed to state a claim for relief.
The trial court erred in sustaining the motion to dismiss.
Judgment reversed. All the Justices concur, except Jordan, J., who concurs in the judgment only.